Exhibit TERMINATION OF DEED OF COVENANTS THIS TERMINATION AGREEMENT (this "Termination") is made and entered into as of April 8, 2010, by and between (i) CALPETRO TANKERS (BAHAMAS III) LIMITED, a company organized under the laws of the Bahamas (the "Owner"), and (ii) CALIFORNIA PETROLEUM TRANSPORT CORPORATION, a company organized under the laws of the state of Delaware ("CPTC"), to the deed of covenants dated as of June 28, 2001 between the Owner and CPTC (the "Deed of Covenants") to accompany a first priority Bahamian statutory mortgage between the Owner, CPTC and The Bank of New York Mellon Trust Company, N.A., as collateral trustee (the "Collateral Trustee") and transferee from CPTC.Capitalized terms used herein without definition shall have the respective meanings ascribed thereto (or incorporated by reference) in the Deed of Covenants, which also contains rules of usage that apply to terms defined therein and herein. W I T N E S S E T H: WHEREAS, Front Voyager Inc. (the "Charterer") and the Owner have entered into a bareboat charter dated as of March 31, 2006 (the "Charter") in respect of the Bahamian registered vessel FRONT VOYAGER (formerly the WILLIAM E. CRAIN), having Official Number 731991 (the "Vessel"), a single-hull Suezmax class crude oil tanker that is no longer permitted to engage in the seaborne transportation of crude oil effective February 26, 2010, under the environmental regulations of the International Maritime Organization (the "New Regulations"); and WHEREAS, the Vessel serves as collateral for the 8.52% First Preferred Mortgage Notes due 2015 (the "Notes") issued by CPTC; and WHEREAS, CPTC has loaned to the Owner certain funds from the proceeds of the issuance of the Notes, which the Owner applied toward the purchase of the Vessel, and for which the Owner has granted as security to CPTC the Deed of Covenants in respect of the Vessel; and WHEREAS, CPTC, the Owner and Frontline Ltd., the manager of the Vessel (the "Manager"), have determined, given that the Charterer does not intend to renew the Charter and that no acceptable replacement charter is available for the Vessel due to the New Regulations, that the Vessel should be released as collateral for the
